UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIN YANG,
Plaintif(s).

~against-

MERRICK GARLAND,
Defendant(s).

 

. _-X
JOHN G. KOELTL, DISTRICT JUDGE:

A petition for writ of mandamus has been filed with the Court.

21 civ 4944 (JGK)

WRIT OF MANDAMUS
SCHEDULING ORDER

It is hereby ordered that the Government shall answer the petition by September 9, 2021.

It is further ordered that the petitioners file a reply by September 23, 2021.

The Court will contact the parties for oral argument.

SO eter

JOHN G. KOELTL
unto STATES DISTRICT JUDGE

SO ORDERED.

Dated: New York, New York
July 9, 2021

 
